Citation Nr: 0923873	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision, which denied 
service connection for both hearing loss and tinnitus.  

This matter was remanded by the Board in October 2008 for 
further evidentiary development.  It now returns for 
appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on entrance.

2.  There is no evidence that bilateral hearing loss 
permanently increased in severity during service; his hearing 
at separation was noted as 15/15 on testing.

3.  The preponderance of the evidence is against a finding 
that any tinnitus is related to a disease or injury to 
include any acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1101, 1111, 1112, 
1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2008).   

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.304, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for bilateral 
hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a June 2007 VA medical examination 
to obtain an opinion as to whether his hearing loss and 
tinnitus can be directly attributed to service.   This 
opinion was rendered.  The examination consisted of an 
interview of the veteran, and an evaluation of his medical 
history and his current hearing acuity.  Further examination 
or opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he suffers from a bilateral hearing 
loss disability and tinnitus as a result of jet engine noise 
exposure during service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

a.	Bilateral Hearing Loss 

With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

A service enlistment audiometric examination in August 1966 
presented, pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15

30
LEFT
5
5
10

35

For service medical records prior to November 1967, American 
Standard Association (ASA) units were used to measure hearing 
loss.  To convert to the current system of International 
Standard Organization (ISO) units, which have been used since 
November 1967 for service medical records and since July 1966 
for VA records, the following formulas are applied: at 500 
Hertz add 15 decibels, at 1000 Hertz add 10 decibels, at 2000 
Hertz add 10 decibels, at 3000 Hertz add 10 decibels, and at 
4000 Hertz add 5 decibels.  Hence the Veteran's August 1966 
audiometric readings, converted to ISO units, presented as 
pure tone thresholds, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25

35
LEFT
20
15
20

40

The Veteran's pure tone thresholds show some degree of 
hearing loss in both ears upon service entrance.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served after December 31, 1946, as is the case 
here, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 3 8 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
presumption of soundness is not for application as the 
Veteran's physical examination at the time of his enlistment 
detected hearing loss in his ears.  38 C.F.R. § 3.385; 
Hensley, supra.  

As such, the Board must determine whether the Veteran's 
preexisting hearing loss was aggravated during service.  To 
make this determination, the Board must consider the 
Veteran's service treatment records as well as evidence 
developed after service.  The Board notes that aggravation 
for purposes of entitlement to VA compensation benefits 
requires more than that a preexisting disorder become 
intermittently symptomatic during service.  There must be 
permanent advancement of the underlying pathology.  

In this case, the Veteran's service treatment records are 
completely silent as to any complaints, treatment or 
diagnosis of hearing loss.  In other words, there is no 
evidence of increased symptomatology during service.  In 
addition, the Veteran's August 1969 separation physical 
examination shows that his hearing was 15/15 for whispered 
and spoken voice testing, which is normal.  

The Board acknowledges the March 2007 letter from the 
Veteran's private physician which notes that the Veteran had 
a history of acoustic trauma due to noise exposure while in 
service.  The examiner then opined that it is more likely 
than not that the Veteran's hearing loss and tinnitus was 
attributable to noise exposure in service.  

Additionally, in June 2007, the Veteran submitted to a VA 
audiological examination.  During the examination, the 
Veteran reported his in-service noise exposure.  He also 
reported that prior to military service he engaged in 
periodic shooting and hunting.  The audiogram performed in 
association with the examination showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
70
75
LEFT
10
20
35
85
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  He was 
diagnosed with bilateral high frequency sensorineural hearing 
loss and constant tinnitus.  The examiner, looking at his 
service treatment records, indicated that the Veteran had 
high frequency hearing loss upon service entrance.  The 
examiner then noted that he reviewed the Veteran's claims 
file and indicated that it would be difficult, if not 
impossible, to determine whether the Veteran's pre-existing 
hearing loss, had worsened or had been aggravated between 
military enlistment and separation from service.  The 
examiner conferred with the senior audiologist who tested the 
Veteran and provided that the audiologist was also unable to 
render an opinion regarding the etiology of the Veteran's 
current hearing loss or tinnitus without resorting to 
speculation.  Finally, the examiner discounted the March 2007 
positive nexus opinion (discussed above) as the examiner 
provided no rationale for his conclusions and did not review 
the claims file to obtain a full medical history of the 
Veteran's hearing loss disability.  

Where there are conflicting medical opinions regarding the 
Veteran's medical condition, the Board is required to 
thoroughly address, carefully analyze and reconcile all 
relevant evidence in the record.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board must weigh the probative 
value of medical opinions and in doing so, may favor one 
medical opinion over the other)).  

The Board finds the March 2007 medical opinion to be 
inadequate.  It should be noted that a review of the claims 
file is not mandatory and the lack of review does not render 
a medical opinion inadequate as long as it is based upon 
sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (noting that whether a medical opinion 
is based on sufficient facts and data is an important 
indicator of the probity of that opinion).  However, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Here, the examiner appeared to rely solely on the 
Veteran's allegations of in-service noise exposure to 
conclude that the in-service events caused his current 
disorder.  It is unclear whether the examiner had knowledge 
of the Veteran's pre-service hearing loss, or whether the 
Veteran provided him with an accurate depiction of his 
hearing acuity history (i.e. before, during, and after 
service).  Specifically, the letter only cites to the 
Veteran's in-service "history of hearing trauma due to 
military noise exposure."  This, without more, does not 
establish that the examiner was provided with the Veteran's 
full medical history before he opined that the in-service 
noise exposure could have contributed to his current hearing 
loss disability.  The examiner did not reconcile his 
conclusion that the Veteran's hearing loss was caused by 
service given the seemingly contradictory findings of hearing 
loss on entrance examination and the assertions of pre-
service and post-service noise exposure.  The Board must 
assign very limited probative value to the March 2007 opinion 
from the private physician.  Further, the letter dated in 
November 2008 from the same physician is also given limited 
probative value as it is essentially duplicative of his March 
2007 letter. 

In contrast, the VA examiner's opinion was based on a full 
review of the Veteran's medical history as it pertained to 
his hearing loss disability.  Following such review, the 
examiner was unable to link hearing loss to service.  

In sum, there is no probative evidence that links hearing 
loss to service.  Rather, the most probative evidence on 
file, the October 2007 VA examination report, reflects the 
opinion that to link hearing loss to service would be 
speculative.

The Veteran also testified before the RO in March 2009 that 
in service he was directly exposed to jet engine noise during 
training as well as when he worked in an office that was 
about one hundred feet away from the runway.  He was not 
issued hearing protection while in-service.  He testified 
first experiencing ringing in his ears during service.  After 
service, the Veteran testified that he worked as a 
supervisor, which did not expose him to any acoustic trauma.  
He also stated that he occasionally went hunting until 1980.  
The Board observes that the Veteran is considered competent 
to report the observable manifestations of his claimed 
disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  He is not competent, however, to render a 
diagnosis or offer an opinion as to the etiology of his 
disabilities because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He also stated that he received a post-
service nexus opinion wherein the physician concluded that 
constant high frequency jet engine noise will cause hearing 
loss and trauma sufficient enough to induce tinnitus.  
However, hearsay medical evidence does not constitute 
competent medical evidence.  Warren v. Brown, 6 Vet. App. 4 
(1993). See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) ("What a physician said, and the layman's account of 
what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence").

In sum, the preponderance of the evidence establishes that 
the Veteran's preexisting bilateral hearing loss disability 
did not chronically worsen or increase in severity during his 
period of service.  The Veteran did not seek any treatment 
during service and post-service medical records provide that 
he did not seek medical treatment for his hearing loss 
disability for nearly 38 years.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Following a thorough review of the claims file, to 
include his service medical records, the VA examiner was 
unable to link hearing loss to service via aggravation or 
incurrence.  The Board finds that the medical evidence 
outweighs the Veteran's statements offered many years after 
service.  
Based on the foregoing, the Board finds the Veteran's 
bilateral hearing loss disability was not incurred or 
aggravated by service.  Accordingly, the Board concludes that 
service connection is not warranted.

b.	Tinnitus

The Board concludes that the Veteran is not entitled to 
service connection for tinnitus.  Post-service medical 
records indicate that the Veteran currently suffers from 
tinnitus.  The Board is satisfied that the Veteran has a 
current disability.  See Hickson, supra.  

The Veteran's service treatment records do not reflect any 
reports of complaints, diagnosis, or treatment for tinnitus.  
The medical records show that the Veteran did not submit to 
treatment for any hearing problems until 2007, nearly 38 
years following the Veteran's release from active military 
duty.  See Maxson, supra.  

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show that the 
Veteran has a disorder that is related to his military 
service.  As provided above, the private physician in March 
2007 provided an opinion that his tinnitus was caused by in-
service noise exposure.  However, as previously noted, the 
examiner's opinion is inadequate for VA purposes because the 
examiner did not provide any supporting clinical evidence or 
rationale for his opinion.  See Nieves-Rodriquez and Obert, 
both supra.  As such, the Board places very little probative 
value on this opinion.  

During a June 2007 VA examination, the Veteran complained 
that he had suffered from tinnitus for many years.  Upon 
examination, the examiner diagnosed the Veteran with 
tinnitus.  The examiner was unable to provide an opinion 
regarding the etiology of the Veteran's current tinnitus 
without resorting to speculation.  Again, the examiner also 
discounted the March 2007 positive nexus opinion as that 
examiner provided no rationale for his conclusions and did 
not review the claims file to obtain a full medical history 
of the Veteran's hearing loss disability.  In sum, there is 
no competent and probative medical evidence to link tinnitus 
to service. 

At the Veteran's RO hearing in Marcy 2009, the Veteran 
testified that he started experiencing ringing in his ears 
during active duty for which he sought in-service medical 
treatment.  The Board considered the Veteran's self-reported 
continuity of symptomatology of tinnitus dating back to his 
service, and the fact that tinnitus is a disability that 
lends itself to lay observation.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the Board must also consider that 
the Veteran is recalling events that occurred decades ago.  
Additionally, his service treatment records do not document 
any complaints of hearing problems in service.  For this 
reason, the Board looks to the record as a whole, to 
determine whether his tinnitus is related to service.  While 
the Veteran's statements are within his competence to make, 
and are of some probative value, the Board ultimately places 
more probative weight on the medical evidence of record, as 
it appears consistent with and supported by the documented 
in-service clinical findings.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


